No. 07-17-00131-CV


In the Interest of N.L.M.-B., a Child        §      From the 364th District Court
                                                      of Lubbock County
                                             §
                                                    July 31, 2017
                                             §
                                                    Opinion by Justice Pirtle
                                             §

                                    J U D G M E N T


       Pursuant to the opinion of the Court dated July 31, 2017, it is ordered, adjudged

and decreed that the order of the trial court be affirmed.


       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.


       It is further ordered that this decision be certified below for observance.


                                           oOo